DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16JUL2021 has been entered. Claims 1 – 10 and 12 - 20 are currently pending in this application.
Applicant's arguments filed 16JUN2021 have been fully considered but they are not persuasive. As to the applicant's arguments:

Argument 1: Rejections under 35 U.S.C. § 103: “Claim 1 as amended includes, inter alia, a combination of claim element that “when the NFC device is set to a transmission mode or mode that activates any desired features of the NFC device” and “when no or only limited data is sent and/or received or the NFC device is disabled”. The combination of Lee and Kim fails to disclose at least these claim elements. The Office has acknowledged that Lee does not disclose or suggest that “the active state corresponds to at least one of the wrist of the wearer and the hand of the wearer being in an articulated state of the hand with respect to the wrist”. However, the Office alleges that Kim cures this deficiency. Applicant disagrees.
Similarly, independent claim 16 as amended has, inter alia, the feature “wherein the first state is a secure state of the NFC device, where no or only limited data is sent and/or received or the NFC device is disabled and the second state is an active state of the NFC device where the NFC device is set to a transmission mode or mode that activates any desired features of the NFC device.” The combination of Lee, Kim, Krzystofczyk, and Nicholson fails to disclose at least these claim elements. Moreover, Krzystofcezyk and Momchilov do not cure the deficiencies of Lee and Kim for lack of objective evidence to combine the references. Accordingly, this rejection should be withdrawn as well.
Similarly, claim 20 as amended has, inter alia, the feature “wherein the secure state of the NFC device, where no or only limited data is sent and/or received or the NFC device is disabled and the active state of the NFC device where the NFC device is set to a transmission mode or mode that activates any desired features of the NFC device.” The combination of Lee and Kim fails to disclose at least these claim elements.”
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1, 16, 

Examiner Note

¶ 0018 of the present published Specification recites (in part):
In this state the NFC device 102 may be disconnected from its antenna or otherwise inhibited from operation; the NFC device 102 may be active, but may not provide any data pertaining to a transaction, for example only providing simply identity information; or the NFC device 102 may provide a random number with a limited so, so that a unique individual can be tracked for a period of time, such as a few hours or when otherwise logged into a system, without the identity of an individual being known.

As underlined above, it is ambiguous as to what a “limited so” is referring to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1 recites (in part):
wherein the NFC device is in a secure state when at least one of the wrist of the wearer and the hand of the wearer is an in unarticulated state of the hand with respect to the wrist and when no or only limited data is sent and/or received or the NFC device is disabled

Paragraph 0018 of the present published Specification recites (in part):
In exemplary FIG. 1a, the wrist 104 and hand 106 of a user may be seen in a relaxed, or unarticulated position.  In this position, the NFC device 102 may be in a first state, which is a secured or substantially secure state where only limited data is shared or the unit is disabled.  For example, when the wearer of the NFC device 102 has their arm or wrist in this position, the NFC device 102 may not send or receive any data.  In this state the NFC device 102 may be disconnected from its antenna or otherwise inhibited from operation; the NFC device 102 may be active, but may not provide any data pertaining to a transaction, for example only providing simply identity information;


It is first noted the lacking an explicit definition to the contrary, “disabled” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., to make inoperable. (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims). Therefore, as claimed, a disabled NFC device is interpreted as being entirely OFF. 
While it is claimed that the NFC device is disabled in the secure state, the disclosure only supports a unit being disabled. As both NFC device and unit are used in the same sentence it is interpreted that NFC device and unit are not intended as being synonymous terms. It can be noted that the term unit is not described, defined, or even recited a second time in the disclosure. Also noting no disclosure is found as to re-NFC device, it is unclear, as claimed, how the disabled NFC device would continue to function. While not claimed or disclosed, if the term unit was in reference to “only” e.g., a “communication unit” (or similar), the NFC device itself could otherwise remain active (i.e., functional).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 – 10 and 12 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “articulated/unarticulated” in claims 1 – 10 and 12 - 20 is a relative term which renders the claim indefinite.  The term “articulated/unarticulated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes that lacking an explicit definition to the contrary, “articulated/unarticulated” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as a verb meaning to position/reposition; to give clarity or distinction. (see .
While it is noted that ¶¶ 0018 and 0019 of the present published Specification appear to equate “articulated” with “angled,” and “unarticulated” with “”relaxed,” neither alternate provides a standard for ascertaining the requisite degree. It is further noted that e.g., ¶ 0020 of the present published Specification provides exemplary mechanisms of an “optical sensor” and/or “capacitive sensor” that appears to provide (necessary) support for a determination of an articulated vs. an unarticulated wrist/arm of the user/wearer (i.e., a requisite degree of distinction between secure vs. active states of the NFC device).
The phrase “limited data” in claims 1 – 10 and 12 - 20 is relative which renders the claim indefinite.  The term “limited ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lacking an explicit definition to the contrary, “limited” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as in some way, shape, or form being restricted in size, amount, or extent; few, small, or short. However, the Examiner notes that it is ambiguous as to how – or to what degree - the data is “limited” (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims).

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 - 4, 8 – 10, and 12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2016/0299570 to DAVYDOV (hereinafter “DAVYOV”).

Regarding Claim 1 (Currently Amended), DAVYDOV discloses a near field communication (NFC) device (FIG. 2 is a simplified block diagram of a wearable device 200 … Wearable device 200 can include … RF interface 208. [¶ 0025] … RF … interface 208 can allow wearable device 200 to communicate wirelessly with various , comprising:
a wristband housing the NFC device, the wristband fitting around a wrist of a wearer (The wrist-worn device can include a wristband that incorporates one or more sensors capable of detecting changes in the position of the wearer's wrist. [¶ 0004] … Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035]) the NFC device having a secure state and an active state (power subsystem 212 can automatically place device 200 into a "hibernation" state when strap sensors 216 or other sensors indicate that device 200 is not being worn.  The hibernation state can be designed to reduce power consumption; accordingly, user interface 206 …, RF interface 208, connector interface 210, and/or environmental sensors 214 can be powered down (e.g., to a low-power state or turned off entirely), while strap sensors 216 are powered up (either continuously or at intervals) to detect when a user puts on wearable device 200.  … while wearable device 200 is being worn, power subsystem 212 can turn display 220 and/or other components on or off depending on motion and/or orientation of wearable device 200 detected by environmental sensors 214.  For instance, if wearable device 200 is designed to be worn on a user's wrist, power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242.  In response to this detected motion, power subsystem 212 can automatically turn display 220 and/or secure state or active state, or the functional/structural difference between them, is claimed (e.g., transceiver states of activated, deactivated, idle, standby, sleep, etc. – OR as disclosed as examples given in ¶¶ 0018 and 0019), the claim element is interpreted as simply requiring (any) two (distinguishable) states that may – or may not – be independent (e.g., a single variable can define two states such as one of a hibernation/sleep state OR one of a not-hibernation/sleep state); and 2) a “neutral position,” “released articulation,” or “null result” are all  interpreted as no (known/defined) articulation being detected/identified, i.e., the device being in a secure / unarticulated state)); and
one or more sensors disposed in the wristband, the one or more sensors detecting a state of at least one of the wrist of the wearer and a hand of the wearer, wherein the state of the at least one of the wrist of the wearer and the hand of the wearer changes the state of the NFC device between the secure state and the active state (The wrist-worn device can include a wristband that incorporates one or more sensors capable of detecting changes in the position of the wearer's wrist. [¶ 0004] … Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035] … embodiments … allow a user to control the wireless device ;
wherein the NFC device is in an active state when at least one of the wrist of the wearer and the hand of the wearer is in an articulated state of the hand with respect to the wrist and when the NFC device is set to a transmission mode or mode that activates any desired features of the NFC device  (The wrist-worn device can include a wristband that incorporates one or more sensors capable of detecting changes in the position of the extension … flexion … abduction … adduction … pronation … supination. [¶ 0051] … some or all of these articulations can be detected and used as a user input mechanism. [¶ 0052] … sensor data can be analyzed to detect wrist gestures, which in turn can be mapped to actions to be taken by the wearable device and/or to specific command signals that induce the actions. FIG. 8 shows a table 800 defining a portion of a wrist-gesture library for a wearable device. [¶ 0067]);
wherein the NFC device is in a secure state when at least one of the wrist of the wearer and the hand of the wearer is an in unarticulated state of the hand with respect to the wrist and when no or only limited data is sent and/or received or the NFC device is disabled (Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035] … power subsystem 212 can control power distribution to components within wearable device hibernation state can be designed to reduce power consumption; accordingly … RF interface 208, connector interface 210 … can be powered down (e.g., to a low-power state or turned off entirely), while strap sensors 216 are powered up (either continuously or at intervals) to detect when a user puts on wearable device 200. [¶ 0043] … control functions of power subsystem 212 can be implemented using programmable or controllable circuits operating in response to control signals generated by processing subsystem 202 in response to program code executing thereon, or as a separate microprocessor or microcontroller. [¶ 0045] … a wrist gesture (also referred to simply as a gesture) refers to a specific wrist articulation or sequence of wrist articulations that a user can execute. [¶ 0054] … The output from gesture identification module 404 can be a GestureID code indicating the gesture that best matched the sensor signal. … gesture identification module 404 can produce a null result (no gesture matched), e.g., if the correlation metric for every signature is below a minimum threshold. [¶ 0056] … Gesture interpretation module 408 can receive the GestureID from gesture identification module 404 and map the gesture to an action or command.  As used herein, an "action" refers generally to a function that is to be invoked, and a "command" refers to generally a control signal that can be provided to an appropriate component of the wearable device (represented in FIG. 4 as execution module 412) to invoke the function.  In some embodiments, any function that the wearable device is capable of no (known/defined) articulation being detected/identified, i.e., the device being in a secure / unarticulated state); and 2) it is ambiguous that if the “NFC device is disabled” how it continues to function or how it is, at some point, “re-enabled.” ¶ 0018 of the present published specification e.g., discloses “In exemplary FIG. 1a, the wrist 104 

Regarding Claim 2 (Previously Presented), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
DAVYDOV further discloses wherein at least one of the one or more sensors is an optical sensor (Environmental sensors 214 can include various electronic, mechanical, electromechanical, optical, or other devices that provide information related 
to external conditions around wearable device 200. [¶ 0038] … Strap sensors 216 can include various electronic, mechanical, electromechanical, optical, or other devices that provide information as to whether wearable device 200 is currently being worn, as well as information about forces that may be acting on the strap due to movement of the user's wrist. [¶ 0041])

Regarding Claim 3 (Previously Presented), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
DAVYDOV further discloses wherein at least one of the one or more sensors is a capacitive sensor (Touch sensor 228 can include, e.g., a capacitive sensor array with the ability to localize contacts to a particular point or region on the surface of the sensor and in some instances, the ability to distinguish multiple simultaneous contacts. [¶ 0030])

Regarding Claim 4 (Previously Presented), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
DAVYDOV further discloses wherein at least one of the one or more sensors detects physical parameters of the wearer of the NFC device (Strap sensors 216 can include various electronic, mechanical, electromechanical, optical, or other devices that provide information as to whether wearable device 200 is currently being worn, as well as information about forces that may be acting on the strap due to movement of the user's wrist. [¶ 0041] … sensors can detect deformation or movement of a wrist strap or face member … stress or strain on the wrist strap or face member …, pressure on the wrist strap or a portion of the wrist strap or face member, or any other force acting on the wrist strap or a portion of the wrist strap or the face member, as well as proximity of a user's skin (or possibly other surfaces) to the sensor. [¶ 0065])

Regarding Claim 8 (Original), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
DAVYDOV further discloses wherein the active state of the NFC device provides near field communication capabilities to the NFC device (RF (radio frequency) interface 208 can allow wearable device 200 to communicate wirelessly with various host devices.  RF interface 208 can include RF transceiver components such as an antenna and supporting circuitry to enable data communication over a wireless medium, e.g., using Wi-Fi (IEEE 802.11 family standards), Bluetooth (a family of standards promulgated by Bluetooth SIG, Inc.), or other protocols for wireless data communication capabilities in an active state – in any way, shape, or form – to be limited/restricted to NFC communication - or for any limitation/restriction on communication capabilities in any other state.)

Regarding Claim 9 (Original), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
DAVYDOV further discloses wherein the active state of the NFC device provides Wi-Fi communication capabilities to the NFC device (RF (radio frequency) interface 208 can allow wearable device 200 to communicate wirelessly with various host devices.  RF interface 208 can include RF transceiver components such as an antenna and supporting circuitry to enable data communication over a wireless medium, e.g., using Wi-Fi (IEEE 802.11 family standards), Bluetooth (a family of standards promulgated by Bluetooth SIG, Inc.), or other protocols for wireless data communication. … RF interface 208 can provide near-field communication ("NFC") capability, e.g., implementing the ISO/IEC 18092 standards or the like. [¶ 0035]. The Examiner notes the claim does not claim or require that communication capabilities in an active state – in any way, shape, or form – to be limited/restricted to Wi-Fi communication - or for any limitation/restriction on communication capabilities in any other state.)

Regarding Claim 10 (Original), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
DAVYDOV further discloses wherein the active state of the NFC device provides Bluetooth capabilities to the NFC device (RF (radio frequency) interface 208 can allow wearable device 200 to communicate wirelessly with various host devices.  RF interface 208 can include RF transceiver components such as an antenna and supporting circuitry to enable data communication over a wireless medium, e.g., using Wi-Fi (IEEE 802.11 family standards), Bluetooth (a family of standards promulgated by Bluetooth SIG, Inc.), or other protocols for wireless data communication. … RF interface 208 can provide near-field communication ("NFC") capability, e.g., implementing the ISO/IEC 18092 standards or the like. [¶ 0035]. The Examiner notes the claim does not claim or require that communication capabilities in an active state – in any way, shape, or form – to be limited/restricted to Bluetooth communication - or for any limitation/restriction on communication capabilities in any other state.)

Regarding Claim 12 (Original), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
DAVYDOV further discloses further comprising a display (FIG. 1 shows a wearable device 100 communicating wirelessly with a host device 102 … wearable device 100 is shown as a wristwatch-like device with a face portion 104 connected to a strap 106. [¶ 0016] … Face portion 104 can include, e.g., a touchscreen display 105. [¶ 0017])
	
Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over DAVYDOV in view of U.S. Patent Publication 2007/0060212 to SHAH.

Regarding Claim 5 (Original), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
While DAVYDOV further discloses disabling communication abilities (wearable device 100 can inactivate various user interface and/or RF interface components. [¶ 0021]) and an antenna of the NFC device (RF (radio frequency) interface 208 can allow wearable device 200 to communicate wirelessly with various host devices.  RF interface 208 can include RF transceiver components such as an antenna and supporting circuitry to enable data communication over a wireless medium, e.g., using Wi-Fi (IEEE 802.11 family standards), Bluetooth.RTM.  (a family of standards promulgated by Bluetooth SIG, Inc.), or other protocols for wireless data communication.  RF interface 208 can be implemented using a combination of hardware (e.g., driver circuits, antennas, modulators/demodulators, encoders/decoders, and other analog and/or 
wherein the secure state of the NFC device disconnects the NFC device from an antenna of the NFC device.

However, in the same field of endeavor, SHAH explicitly teaches disabling communication by disconnecting a antenna, i.e.:
wherein the secure state of the NFC device disconnects the NFC device from an antenna of the NFC device (the RF unit 14 may be disabled by disabling just one (or possibly more) portions of the RF unit to disable RF signal transmission or reception by the device 10 … the local oscillator of the RF unit may be disabled by software or a switch implemented by hardware. [¶ 0022] … one or more circuits or devices may be shared between the RF unit 14 and the computing unit 16.  For example, a processor may provide signal processing functionality to the RF unit 14, while also providing local functionality (e.g., execution of applications, storage/retrieving of data, etc.) associated with the computing unit 16. … the switch 12 may merely disable (at least a portion of) the transceiver unit 22 and/or the antenna 20, such that the device 10 may still provide local functionality while communication functionality is disabled (i.e., RF signals are not being transmitted and/or received by the device 10). [¶ 0025])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DAVYDOV 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over DAVYDOV in view of U.S. Patent Publication 2016/0198304 to OH et al. (hereinafter “OH”).

Regarding Claim 6 (Original), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
While DAVYDOV does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor OH teaches wherein the secure state of the NFC device allows for transmission of identity information (the wearable device 3000 may be used by being worn on a portion of the body of the user such as the wrist or the head.  The wearable device 3000 may transmit the user identification information to the first external device 4100 and the second external device 4200 via, for example, a beacon, NFC, ZigBee communication, RFID communication, UWB communication or Bluetooth communication. [¶ 0085]. The Examiner notes the claim does not claim or require that transmission in a secure state – in any way, shape, or form – to be limited/restricted to identity information (e.g., user, device, account, or of any other type) - or for any limitation/restriction on transmission in any other state.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DAVYDOV 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over DAVYDOV in view of U.S. Patent Publication 2012/0047289 to KRZYSTOFCZYK (hereinafter “KRZYSTOFCZYK”).

Regarding Claim 7 (Original), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
While DAVYDOV does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor KRZYSTOFCZYK teaches:
wherein the secure state of the NFC device provides a randomly generated number associated with user information (Two un-paired devices can be paired using a Bluetooth pairing procedure.  An initiating device (e.g., device 710, 712, or 714) sends a Link Manager Protocol (LMP) random number Protocol Data Unit (PDU) to a responding device (e.g., remote device 106) to initiate the Bluetooth pairing procedure. [¶ 0067])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DAVYDOV with that of KRZYSTOFCZYK for advantage of a in order allow two previously un-paired devices to initiate and complete pairing information exchange to facilitate common key 

Claims 13  - 15 rejected under 35 U.S.C. 103 as being unpatentable over DAVYDOV in view of U.S. Patent Publication 2016/0267310 to ALNASSER et al. (hereinafter “ALNASSER”).

Regarding Claim 13 (Original), DAVYDOV discloses the near field communication (NFC) device of claim 12. 
While DAVYDOV further discloses further comprising optical symbology displayed on the display (FIG. 2 is a simplified block diagram of a wearable device 200. [¶ 0025] … Examples of output devices include display 220. [¶ 0028] … depending on what is currently displayed on display 220. [¶ 0030]), in the spirit of the present invention, ALNASSER is further relied on to teach (wearable device 100 can display a barcode or a QR code on display assembly 130 so that the barcode scanner 213 of another second wearable device 100 can read and scan the barcode or QR code on the wearable device's 100 display assembly. [¶ 0173]. The Examiner notes that consistent with ¶ 0024 of the present published Specification, i.e.,: “Optical symbology may be any type of symbology, for example a 1D or 2D code. Optical symbology … may convey any desired information, such as identity information” (i.e., optical symbology is interpreted as any information displayed on the display.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DAVYDOV 

Regarding Claim 14 (Previously Presented), DAVYDOV discloses the near field communication (NFC) device of claim 1. 
While DAVYDOV does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ALNASSER teaches wherein the secure state of the NFC display comprises concealing information on a display (wearable device 100 can display a barcode or a QR code on display assembly 130 so that the barcode scanner 213 of another second wearable device 100 can read and scan the barcode or QR code on the wearable device's 100 display assembly. [¶ 0173]. Noting ¶¶ 0025 and 0026 of the present published Specification, the Examiner notes that: 1) lacking an explicit definition to the contrary, “conceal/concealing” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., to prevent disclosure or recognition of (See MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims); and 2) it is ambiguous as to what extent concealing entails, or is claimed/required to entail, e.g., concealing that simply obfuscates an unaided viewer from easily understanding or correctly interpreting displayed information (e.g., a QR code) - or DES, AES, RSA, or similar encryption meant to protect the information to a high degree.)
 DAVYDOV with that of ALNASSER given in Claim 13 above.

Regarding Claim 15 (Original), the combination of DAVYDOV and ALNASSER teach the near field communication (NFC) device of claim 14. 
DAVYDOV further discloses wherein the active state of the NFC display comprises unconcealing information on the display (the wrist-worn device is currently displaying an incoming call alert, etc.). [¶ 0084] … scrolling a list of items displayed on a display of the wrist-worn device. [Claim 5]. The Examiner notes as there is no claim or requirement to an “unconcealing” action, or as to initiating a “unconcealing” action per se. (or similar), it is interpreted that any displayed information readable/understandable to a viewer has been – by the mere fact that it is readable/understandable – already “unconcealed” in some way, shape, or form) 

Claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over DAVYDOV in view of KRZYSTOFCZYK and U.S. Patent Publication US 2016/0337346 to MOMCHILOV (hereinafter “MOMCHILOV”).

Regarding Claim 16 (Currently Amended), DAVYDOV discloses a method of transitioning a near field communication (NFC) device between states (FIG. 2 is a simplified block diagram of a wearable device 200 … Wearable device 200 can include … RF interface 208. [¶ 0025] … RF … interface 208 can allow wearable device 200 to communicate wirelessly with various host devices. … RF interface 208 can provide , comprising:
disposing the NFC device on a wrist of a wearer (The wrist-worn device can include a wristband that incorporates one or more sensors capable of detecting changes in the position of the wearer's wrist. [¶ 0004] … Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035]);
sensing a position of the wrist of the wearer and a hand of the wearer located next to the wrist of the wearer (The wrist-worn device can include a wristband that incorporates one or more sensors capable of detecting changes in the position of the wearer's wrist. [¶ 0004] … Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035] … embodiments … allow a user to control the wireless device and/or the host device using articulations of the wrist. … an articulation of the wrist refers generally to any movement that changes the orientation of a user's hand relative to the user's forearm away from a neutral position; a return to neutral is referred to as releasing the articulation. As shown in FIGS. 3A-3F, a wrist can articulate in a number of directions, including extension … flexion … abduction … adduction … pronation … supination. [¶ 0051]);
providing the NFC device in a second state when the hand of the wearer is in an articulated position with respect to the wrist of the wearer;
wherein the first state is a secure state of the NFC device, where no or only limited data is sent and/or received or the NFC device is disabled and the second state is an active state of the NFC device where the NFC device is set to a transmission mode or mode that activates any desired features of the NFC device (Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035] … power subsystem 212 can control power distribution to components within wearable device 200 … power subsystem 212 can automatically place device 200 into a "hibernation" state when strap sensors 216 or other sensors indicate that device 200 is not being worn.  The hibernation state can be designed to reduce power consumption; accordingly … RF interface 208, connector interface 210 … can be powered down (e.g., to a low-power state or turned off entirely), while strap sensors 216 are powered up (either continuously or at intervals) to detect when a user puts on wearable device 200. [¶ 0043] …… control functions of power subsystem 212 can be implemented using programmable or controllable circuits operating in response to control signals generated by processing subsystem 202 in response to program code executing thereon, or as a separate microprocessor or microcontroller. [¶ 0045] … a wrist gesture (also referred to simply as a gesture) refers to a specific wrist articulation or sequence of wrist articulations that a user can execute. [¶ 0054] … The output from gesture identification module 404 can be a GestureID code 

DAVYDOV does not explicitly disclose, or is not relied on to disclose:
providing the NFC device in a first state when the wrist of the wearer is in a relaxed position and the first state of the NFC device provides a randomly generated number associated with user information for a determined period of time

However, in the same field of endeavor, KRZYSTOFCZYK teaches:
providing the NFC device in a first state when the wrist of the wearer is in a relaxed position and the first state of the NFC device provides a randomly generated number associated with user information (Two un-paired devices can be paired using a Bluetooth pairing procedure.  An initiating device (e.g., device 710, 712, or 714) sends a Link Manager Protocol (LMP) random number Protocol Data Unit (PDU) to a responding device (e.g., remote device 106) to initiate the Bluetooth pairing procedure. [¶ 0067])

Motivation to combine the teaching of DAVYDOV with that of KRZYSTOFCZYK given in Claim 7 above.
The combination of DAVYDOV and KRZYSTOFCZYK does not explicitly teach, or is not relied on to teach:
… for a determined period of time

However, in the same field of endeavor, MOMCHILOV teaches:
… for a determined period of time (With reference to FIG. 7A (e.g., at or about step 726), the paired device 708 may generate time-limited paired device entropy and send the entropy to the server 704.  The paired device 708 may send the entropy directly to the server 704 or through a proxy, such as the client device 702.  The paired device 708 may generate the time-limited paired device entropy using, for example, a random number generator at the paired device 708.  The server 704 may receive the time-limited paired device entropy and optionally 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DAVYDOV and KRZYSTOFCZYK with that of MOMCHILOV for advantage of methods and systems for authenticating a user requesting to access one or more resources via a device (MOMCHILOV: ABSTRACT)

Regarding Claim 17 (Original), the combination of DAVYDOV, KRZYSTOFCZYK, and MOMCHILOV teaches the near field communication (NFC) device of claim 16. 
DAVYDOV further discloses transitioning an NFC device between states of claim 16, wherein the first state is a secure state of the NFC device and the second state is an active state of the NFC device (embodiments … allow a user to control the wireless device and/or the host device using articulations of the wrist. … an articulation of the wrist refers generally to any movement that changes the orientation of a user's hand relative to the user's forearm away from a neutral position; a return to neutral is referred to as releasing the articulation. As shown in FIGS. 3A-3F, a wrist can articulate in a number of directions, including extension … flexion … abduction … adduction … pronation … supination. [¶ 0051])

Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over DAVYDOV in view of KRZYSTOFCZYK and ALNASSER.

Regarding Claim 18 (Previously Presented), the combination of DAVYDOV and KRZYSTOFCZYK teaches the near field communication (NFC) device of claim 16. 
While DAVYDOV further discloses wherein … the second state unconceals information on the display of the NFC device (FIG. 2 is a simplified block diagram of a wearable device 200. [¶ 0025] … Examples of output devices include display 220. [¶ 0028] … depending on what is currently displayed on display 220. [¶ 0030], the combination of DAVYDOV and KRZYSTOFCZYK does not explicitly teach wherein the first state conceals information on a display of the NFC device. 
However, in the same field of endeavor, ALNASSER teaches wherein the first state conceals information on a display of the NFC device (wearable device 100 can display a barcode or a QR code on display assembly 130 so that the barcode scanner 213 of another second wearable device 100 can read and scan the barcode or QR code on the wearable device's 100 display assembly. [¶ 0173])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DAVYDOV 

Regarding Claim 19 (Original), the combination of DAVYDOV, KRZYSTOFCZYK, and ALNASSER teaches the near field communication (NFC) device of claim 18. 
DAVYDOV further discloses further comprising disposing a component of the display over a wrist joint of the wearer (invoking a function of an electronic device using a wrist gesture (e.g., flexion or extension) that is detected by a wrist-worn device. [¶ 0004] … A user can view information presented by wearable device 100 on touchscreen display 105. [¶ 0017] … if wearable device 200 is designed to be worn on a user's wrist. [¶ 0043]. The Examiner notes that as: 1) over a wrist is interpreted as being “worn on a wrist” (i.e., a human wrist joint); and 2) that the wearable device includes a display, it is interpreted that the display is, therefore, also “over” the wrist.)

Claim  20 rejected under 35 U.S.C. 103 as being unpatentable over DAVYDOV in view of U.S. Patent Publication 2014/0098018 to KIM et al. (hereinafter “KIM”).

Regarding Claim 20 (Currently amended), DAVYDOV discloses a near field communication (NFC) device, comprising:
a piece of jewelry housing the NFC device, the piece of jewelry designed to be worn on at least one of a hand, wrist, and fingers of a wearer of the NFC device, the NFC device having a secure state and an active state (The wrist-worn device can include a wristband that incorporates one or more sensors capable of detecting changes in the position of the wearer's wrist. [¶ 0004] … wearable device 100 can be implemented in a variety of wearable articles, including a watch, a bracelet, or the like. [¶ 0024] …  Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035] … embodiments … allow a user to control the wireless device and/or the host device using articulations of the wrist. … an articulation of the wrist refers generally to any movement that changes the orientation of a user's hand relative to the user's forearm away from a neutral position; a return to neutral is referred to as releasing the articulation. As shown in FIGS. 3A-3F, a wrist can articulate in a number of directions, including extension … flexion … abduction … adduction … pronation … supination. [¶ 0051]. The Examiner notes that; 1) as no explicit definition or requirement (e.g., explicit association to security, authentication, privacy, etc.) for either secure state or active state, or the functional/structural difference between them, is claimed (e.g., transceiver states of activated, deactivated, idle, standby, sleep, etc. – OR as disclosed as examples given in ¶¶ 0018 and 0019), the claim element is interpreted as simply requiring (any) two (distinguishable) states that may – or may not – be independent (e.g., a single variable can define two states)); and
one or more sensors disposed in the piece of jewelry, the one or more sensors detecting a state of a [body] of the wearer, wherein the state or a combination of movements of the [body] of the wearer changes the state of the NFC device between the secure state and the active state (The wrist-worn device can include a wristband that incorporates one or more sensors capable of detecting changes in the position of the wearer's wrist. [¶ 0004] … Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035] … embodiments … allow a user to control the wireless device and/or the host device using articulations of the wrist. … an articulation of the wrist refers generally to any movement that changes the orientation of a user's hand relative to the user's forearm away from a neutral position; a return to neutral is referred to as releasing the articulation. As shown in FIGS. 3A-3F, a wrist can articulate in a number of directions, including extension … flexion … abduction … adduction … pronation … supination. [¶ 0051] … some or all of these articulations can be detected and used as a user input mechanism. [¶ 0052] … sensor data can be analyzed to detect wrist gestures, which in turn can be mapped to actions to be taken by the wearable device and/or to specific command signals that induce the actions. FIG. 8 shows a table 800 defining a portion of a wrist-gesture library for a wearable device. [¶ 0067] … If, at block 906, a gesture is identified, then at block 908, process 900 can identify an action associated with the gesture … At block 910, the action can be executed. [¶ 0078] … Process 900 can execute continuously while device 100 is being worn. … process 900 can be disabled if device 100 enters a state in , and further 
wherein the detected state of the [body] of the wearer is in an articulated state (embodiments … allow a user to control the wireless device and/or the host device using articulations of the wrist. … an articulation of the wrist refers generally to any movement that changes the orientation of a user's hand relative to the user's forearm away from a neutral position” [¶ 0051]);
wherein the secure state of the NFC device, where no or only limited data is sent and/or received or the NFC device is disabled and the active state of the NFC device where the NFC device is set to a transmission mode or mode that activates any desired features of the NFC device (The wrist-worn device can include a wristband that incorporates one or more sensors capable of detecting changes in the position of the wearer's wrist. [¶ 0004] … Wearable device 200 can include … RF interface 208. [¶ 0025] … Wearable device 200 can include … RF interface 208. [¶ 0025] … RF interface 208 can provide near-field communication ("NFC") capability. [¶ 0035] … power subsystem 212 can control power distribution to components within wearable device 200 … The hibernation state can be designed to reduce power consumption; accordingly … RF interface 208, connector interface 210 … can be powered down (e.g., to a low-power state or turned off entirely), while strap sensors 216 are powered up extension … flexion … abduction … adduction … pronation … supination. [¶ 0051] … some or all of these articulations can be detected and used as a user input mechanism. [¶ 0052] … sensor data can be analyzed to detect wrist gestures, which in turn can be mapped to actions to be taken by the wearable device and/or to specific command signals that induce the actions. FIG. 8 shows a table 800 defining a portion of a wrist-gesture library for a wearable device. [¶ 0067] … Gesture interpretation module 408 can receive the GestureID from gesture identification module 404 and map the gesture to an action or command.  As used herein, an "action" refers generally to a function that is to be invoked, and a "command" refers to generally a control signal that can be provided to an appropriate component of the wearable device (represented in FIG. 4 as execution module 412) to invoke the function.  In some embodiments, any function that the wearable device is capable of executing can be mapped to a 

While DAVYDOV discloses “embodiments … allow a user to control the wireless device and/or the host device using articulations of the wrist. … an articulation of the wrist refers generally to any movement that changes the orientation of a user's hand relative to the user's forearm away from a neutral position” [¶ 0051], DAVYDOV, does not disclose, or is not relied on to discloses [body] including a plurality of fingers. 
However, in the same field of endeavor, KIM teaches [body] including a plurality of fingers (A wearable sensor for tracking articulated body parts is described such as a wrist-worn device which enables 3D tracking of fingers and optionally also the arm and hand without the need to wear a glove or markers on the hand.  In an embodiment a camera captures images of an articulated part of a body of a wearer of the device and an articulated model of the body part is tracked in real time to enable gesture-based 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DAVYDOV with that of KIM for advantage of a wearable sensor [that] enables finger tracking of bare hands (that is the user does not need to wear markers or sensing gloves on his or her hands) with low computational overhead. (KIM: ¶ 0029)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644